DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, depending on itself is withdrawn in light of the amendment to at least Claim 28.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 contains the limitation “wherein the trigger locking area is disposed at a predetermined distance above the area assisting object.”  However, the term “a predetermined distance” is present in Claim 1, from which Claim 23 depends.  Therefore, it is unclear whether the applicant is attempting to refer to the same predetermined distance or attempting to introduce another predetermined distance.  Solely for the sake of examination, the claim will be interpreted as another predetermined distance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 4 – 5, 7 – 10, 12, 16, 19, 21, and 23 – 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. (U.S. PG Pub 2014/0066195).

Regarding Claim 1, Matsui et al. teach a virtual character (Figure 7, Element PC.  Paragraph 71) in game scene moving control method, applied to a terminal (Figure 1, Element 100.  Paragraph 37) having at least one processor (Figure 1, Element 11.  Paragraph 39) for executing a software application and a touch screen (Figure 1, Element 13.  Paragraph 64) which is rendered with a graphical user interface (GUI) (Figure 7, Element 701.  Paragraph 70), contents rendered on the GUI (Figure 7, Element 701.  Paragraph 70) at least partially comprising a game scene and a virtual character (Figure 7, Element PC.  Paragraph 71), the method comprising: 
providing a motion control (Figures 3A – 12, Elements IC, SO, CI and 702.  Paragraphs 46, 71 and 74) on the GUI (Figure 7, Element 701.  Paragraph 70), the motion control (Figures 3A – 12, Elements IC, SO, CI and 702.  Paragraphs 46, 71 and 74) comprising an area assisting object (Figure 3A - 12, Element IC.  Paragraph 46) and an operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46), and an initial position (Figure 4A, Element O.  Paragraph 48) of the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) is within a range of the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46); 
in response to receiving one first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) on the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) and detecting that a current touch point position of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) does not satisfy a preset condition (Figure 7, Element 711.  Paragraph 74), manually controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to move in the game scene according to a direction from a starting position (Figure 4A, Element O.  Paragraph 48) of the operation object to the current touch point position of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46), and controlling the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to move in the user interface within a predetermined range (Figure 3A - 12, Element TO.  Paragraph 46) according to a movement of a touch point of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46), wherein the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) is one continuous sliding touch movement (Paragraphs 48 and 73 – 74.  Matsui et al. discloses “First, as shown in FIG. 4A, a motion is illustrated in which the slide operating portion SO is slid from an initial position O toward any one direction of eight directions (that is, upper, upper right, right, lower right, lower, lower left, left and upper left) in accordance with a slide operation by the player (that is, an operation to move a touched position from a state in which a finger or the like of the player is in contact with a display position of the slide operating portion SO while keeping the touched state) (Paragraph 48.  Emphasis Added).”  Matsui et al. discloses “The control section 11 carries out processing set up in advance to each of the virtual buttons in a case where a display area of the corresponding virtual button is selected by the player (Paragraph 73.  Emphasis Added).”  Matsui et al. further discloses “When a selection of the auto button 711 is received, the control section 11 starts processing to cause the player character PC to walk toward the direction to which the player character PC is directed (Paragraph 74.  Emphasis Added).”  Therefore, Matsui et al. teaches that an initial touch state at position O and a slide operation that occurs while keeping the touch state (not lifting the finger).  Matsui et al. further teaches that selection of the auto button which will occur in the case where the display area corresponding to the virtual button is selected by the player and once selection is received, the player is controlled to walk towards the direction to which the player is directed.  Therefore, a user can perform a slide operation starting at the origin position O and can continue a slide operation until the finger is over the auto button, which will select the auto mode.) without breaking contact (Paragraph 48) with the GUI (Figure 7, Element 701.  Paragraph 70);
continuously detecting whether the movement of the touch point of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) is maintained meanwhile keeping manually controlling the virtual character (Figure 7, Element PC.  Paragraph 71); 
if the movement of the touch point of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) is maintained, in response to detecting that the current touch point position of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) satisfies the preset condition (Figure 7, Element 711.  Paragraph 74), controlling the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to enter a position-locked state (Figure 7, Element 711.  Paragraph 74); 
under the position-locked state (Figure 7, Element 711.  Paragraph 74), automatically controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene;
wherein automatically controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene comprising: without ending the position-locked state (Figure 7, Element 711.  Paragraph 74), adjusting an orientation (Figure 7, Element CI.  Paragraph 71) of the virtual character (Figure 7, Element PC.  Paragraph 71) in the game scene according to a movement of a touch point of a second sliding touch operation (Figure 8, Elements 801 and 802.  Paragraph 79), and controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene according to a current orientation (Figure 7, Element CI.  Paragraph 71) of the virtual character (Figure 7, Element PC.  Paragraph 71) in the game scene;
in response to a distance between the touch point (Element Upward.  Paragraph 75) of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) and a center of the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46), or a distance between the touch point of the first sliding touch operation and the initial position of the operation assisting object is greater than a predetermined distance (Paragraph 48.  Matsui et al. discloses “First, as shown in FIG. 4A, a motion is illustrated in which the slide operating portion SO is slid from an initial position O toward any one direction of eight directions (that is, upper, upper right, right, lower right, lower, lower left, left and upper left) in accordance with a slide operation by the player (that is, an operation to move a touched position from a state in which a finger or the like of the player is in contact with a display position of the slide operating portion SO while keeping the touched state).”  The examiner notes that the predetermined distance will be deemed as the first distance where a slide is registered.), controlling the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46) and the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to move along with the touch point (Element Upward.  Paragraph 75) of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46).

Regarding Claim 2, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene comprises: controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene according to a current orientation (Figure 7, Element CI.  Paragraph 71) of the virtual character (Figure 7, Element PC.  Paragraph 71) in the game scene.

Regarding Claim 4, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein under the position-locked state (Figure 7, Element 711.  Paragraph 74), the position of the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) on the GUI (Figure 7, Element 701.  Paragraph 70) is kept unchanged.

Regarding Claim 5, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene comprises one of the followings: 
controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to move in the game scene according to a locking direction (Figure 7, Element CI.  Paragraph 71) of the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) on the GUI (Figure 7, Element 701.  Paragraph 70);
determining a locking direction on the GUI according to the locking position of the operation assisting object, and controlling the virtual character to move in the game scene according to the locking direction; and 
controlling the virtual character to move in the game scene according to the locking position of the operation assisting object and a preset position in the area assisting object.

Regarding Claim 7, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein controlling, in response to that the position of the touch point satisfies the preset condition (Figure 7, Element 711.  Paragraph 74), the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to enter the position-locked state (Figure 7, Element 711.  Paragraph 74) comprises: in response to that a distance between the touch point (Figure 7, Element 711.  Paragraph 74) and the initial position (Figure 4A, Element O.  Paragraph 48) of the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) in the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46) is greater than a preset distance (Seen in Figure 8), controlling the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to enter the position-locked state (Figure 7, Element 711.  Paragraph 74).

Regarding Claim 8, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the GUI comprises a trigger locking area (Figure 7, Element 711.  Paragraph 74), and controlling, in response to that the position of the touch point satisfies the preset condition (Figure 7, Element 711.  Paragraph 74), the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to enter the position-locked state (Figure 7, Element 711.  Paragraph 74) comprises: in response to that the touch point moves in the trigger locking area (Figure 7, Element 711.  Paragraph 74), controlling the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to enter the position-locked state (Figure 7, Element 711.  Paragraph 74).

Regarding Claim 9, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein controlling, in response to that the position of the touch point satisfies the preset condition (Figure 7, Element 711.  Paragraph 74), the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to enter the position-locked state (Figure 7, Element 711.  Paragraph 74) comprises: in response to that a staying duration (Element not labeled, but is the duration it takes to sense the activation of button 711.  Paragraph 72) of the touch point in a preset area (Figure 7, Element 711.  Paragraph 74) of the GUI (Figure 7, Element 701.  Paragraph 70) is greater than a preset duration, controlling the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to enter the position-locked state (Figure 7, Element 711.  Paragraph 74).

Regarding Claim 10, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the GUI (Figure 7, Element 701.  Paragraph 70) comprises a cancellation locking area (Figure 7, Element 711.  Paragraph 74), the method further comprises: 
determining a third sliding touch operation (Figure 7, Element Second selection of Button 711.  Paragraph 74) on the cancellation locking area under the position-locked state (Figure 7, Element 711.  Paragraph 74), and controlling the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to quit (Paragraph 74) the position-locked state (Figure 7, Element 711.  Paragraph 74); or 
detecting a preset cancellation locking operation, controlling the operation assisting object to quit the position-locking state.

Regarding Claim 12, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the predetermined range (Figure 3A - 12, Element TO.  Paragraph 46) comprises: the range of the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46), or a circular range having a predetermined length as a radius and a predetermined position in the area assisting object as a center.

Regarding Claim 16, Matsui et al. teach the method as claimed in claim 1 (See Above), further comprising: 
determining a moving speed of the virtual character according to a distance between the touch point and a center of the area assisting object; 
or, wherein a moving speed of the virtual character is determined according to a distance between the touch point and an initial position of the operation assisting object in the area assisting object; 
or further comprising: providing a locking indication object (Figure 7, Element 711.  Paragraph 74) on the GUI (Figure 7, Element 701.  Paragraph 70) to indicate that the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) enters the position-locked state (Figure 7, Element 711.  Paragraph 74), wherein a locking indication of the locking indication object (Figure 7, Element 711.  Paragraph 74) comprises at least one of the followings: a text indication and a graphic indication (Figure 7, Element 711.  Paragraph 74).

Regarding Claim 19, Matsui et al. teach the method as claimed in claim 16 (See Above), wherein the position of the locking indication object is determined by the following manners: 
the position is determined according to the position of the touch point and the position of the motion control; or, 
the locking indication object (Figure 7, Element 711.  Paragraph 74) is located at a fixed position (Figure 7, Element 711.  Paragraph 74) on the GUI (Figure 7, Element 701.  Paragraph 70).

Regarding Claim 21, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the preset condition (Figure 7, Element 711.  Paragraph 74) comprises one of the followings: 
a distance between the touch point and a center position of the area assisting object; or, 
whether the touch point enters a trigger locking area (Figure 7, Element 711.  Paragraph 74); or, 
whether stay time period of the touch point in a preset area exceeds preset time period.

Regarding Claim 23, Matsui et al. teach the method as claimed in claim 8 (See Above), wherein the trigger locking area (Figure 7, Element 711.  Paragraph 74) is disposed at a predetermined distance (Seen in Figure 7) above the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46); or, the trigger locking area is an annular area in the periphery of the area assisting object.

Regarding Claim 24, Matsui et al. teach the method as claimed in claim 1 (See Above), wherein the method further comprising: detecting a second sliding touch operation (Figure 8, Elements 801 and 802.  Paragraph 79) acting on an orientation control area (Figured 7 and 8, Element 702.  Paragraph 74) on the GUI (Figure 7, Element 701.  Paragraph 70).

Regarding Claim 25, Matsui et al. teach the method as claimed in claim 24 (See Above), wherein automatically controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene, further comprising: keeping (Figure 7, Element 702.  Paragraph 74) the motion control (Figures 3A – 12, Elements IC, SO, CI and 702.  Paragraphs 46, 71 and 74) continuously displayed on the GUI (Figure 7, Element 701.  Paragraph 70), and determining a locking position of the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) in the displayed motion control (Figures 3A – 12, Elements IC, SO, CI and 702.  Paragraphs 46, 71 and 74) on the GUI (Figure 7, Element 701.  Paragraph 70) as one of variables (Figures 3A – 12, Elements IC, SO, CI and 702.  Paragraphs 46, 71 and 74.  The examiner notes that given the broadest reasonable interpretation “variables” is deemed as anything that control the virtual character to move continuously.), for automatically controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene according to one of the variables (Figures 3A – 12, Elements IC, SO, CI and 702.  Paragraphs 46, 71 and 74.  The examiner notes that given the broadest reasonable interpretation “variables” is deemed as anything that control the virtual character to move continuously.).

Regarding Claim 26, Matsui et al. teach a virtual character (Figure 7, Element PC.  Paragraph 71) in game scene moving control method, applied to a mobile terminal (Figure 1, Element 100.  Paragraph 37) having at least one processor (Figure 1, Element 11.  Paragraph 39) for executing a software application and a touch screen (Figure 1, Element 13.  Paragraph 64) which is rendered with a graphical user interface (GUI) (Figure 7, Element 701.  Paragraph 70), contents rendered on the GUI (Figure 7, Element 701.  Paragraph 70) at least partially comprising a game scene and a virtual character (Figure 7, Element PC.  Paragraph 71), the method comprising: 
providing a motion control (Figures 3A – 12, Elements IC, SO, CI and 702.  Paragraphs 46, 71 and 74) on the GUI (Figure 7, Element 701.  Paragraph 70), the motion control (Figures 3A – 12, Elements IC, SO, CI and 702.  Paragraphs 46, 71 and 74) comprising an area assisting object (Figure 3A - 12, Element 702.  Paragraph 46) and an operation assisting object (Figure 3A - 12, Element CI.  Paragraph 71), and an initial position (Figure 4A, Element O.  Paragraph 48) of the operation assisting object (Figure 3A - 12, Element CI.  Paragraph 71) is within a range of the area assisting object (Figure 3A - 12, Element 702.  Paragraph 46), wherein the motion control (Figures 3A – 12, Elements IC, SO, CI and 702.  Paragraphs 46, 71 and 74) is configured to initiate the virtual character (Figure 7, Element PC.  Paragraph 71) to move; 
in response to receiving a first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) on the operation assisting object (Figure 3A - 12, Element CI.  Paragraph 71) and detecting that a current touch point position of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) does not satisfy a preset condition (Figure 7, Element 711.  Paragraph 74), manually controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to move in the game scene according to a direction from a starting position (Figure 4A, Element O.  Paragraph 48) of the operation object to the current touch point position of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46), and controlling the operation assisting object (Figure 3A - 12, Element CI.  Paragraph 71) to move in the user interface within a predetermined range (Figure 3A - 12, Element TO.  Paragraph 46) according to a movement of a touch point of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46);
continuously detecting whether the movement of the touch point of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) is maintained meanwhile keeping manually controlling the virtual character (Figure 7, Element PC.  Paragraph 71); 
if the movement of the touch point of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) is maintained, in response to detecting that the current touch point position of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) satisfies the preset condition (Figure 7, Element 711.  Paragraph 74), controlling the operation assisting object (Figure 3A - 12, Element CI.  Paragraph 71) to enter a position-locked state (Figure 7, Element 711.  Paragraph 74); 
under the position-locked state (Figure 7, Element 711.  Paragraph 74), automatically controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene; 
wherein automatically controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene comprising: without ending the position-locked state (Figure 7, Element 711.  Paragraph 74), adjusting an orientation (Figure 7, Element CI.  Paragraph 71) of the virtual character (Figure 7, Element PC.  Paragraph 71) in the game scene according to a movement of a touch point of a second sliding touch operation (Figure 8, Elements 801 and 802.  Paragraph 79), and controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene according to a current orientation (Figure 7, Element CI.  Paragraph 71) of the virtual character (Figure 7, Element PC.  Paragraph 71) in the game scene; 
wherein the method further comprising: keeping the area assisting object (Figure 3A - 12, Element 702.  Paragraph 46) and the operation assisting object (Figure 3A - 12, Element CI.  Paragraph 71) continuously displayed on the GUI (Figure 7, Element 701.  Paragraph 70);
in response to a distance between the touch point (Element Upward.  Paragraph 75) of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) and a center of the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46), or a distance between the touch point of the first sliding touch operation and the initial position of the operation assisting object is greater than a predetermined distance (Paragraph 48.  Matsui et al. discloses “First, as shown in FIG. 4A, a motion is illustrated in which the slide operating portion SO is slid from an initial position O toward any one direction of eight directions (that is, upper, upper right, right, lower right, lower, lower left, left and upper left) in accordance with a slide operation by the player (that is, an operation to move a touched position from a state in which a finger or the like of the player is in contact with a display position of the slide operating portion SO while keeping the touched state).”  The examiner notes that the predetermined distance will be deemed as the first distance where a slide is registered.), controlling the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46) and the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to move along with the touch point (Element Upward.  Paragraph 75) of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46).

Regarding Claim 27, Matsui et al. teach an information processing method, applied to a mobile terminal (Figure 1, Element 100.  Paragraph 37) having at least one processor (Figure 1, Element 11.  Paragraph 39) for executing a software application and a touch screen (Figure 1, Element 13.  Paragraph 64) which is rendered with a graphical user interface (GUI) (Figure 7, Element 701.  Paragraph 70), contents rendered on the GUI (Figure 7, Element 701.  Paragraph 70) at least partially comprising a game scene and a virtual character (Figure 7, Element PC.  Paragraph 71), the method comprising: 
providing a motion control (Figures 3A – 12, Elements IC, SO, CI and 702.  Paragraphs 46, 71 and 74) on the GUI (Figure 7, Element 701.  Paragraph 70), the motion control (Figures 3A – 12, Elements IC, SO, CI and 702.  Paragraphs 46, 71 and 74) comprising an area assisting object (Figure 3A - 12, Element IC.  Paragraph 46) and an operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46), and an initial position (Figure 4A, Element O.  Paragraph 48) of the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) is within a range of the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46); 
detecting one first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) on the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46), and moving the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) within a predetermined range (Figure 3A - 12, Element TO.  Paragraph 46) according to a movement of a touch point of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46), wherein the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) is one continuous sliding touch movement (Paragraphs 48 and 73 – 74.  Matsui et al. discloses “First, as shown in FIG. 4A, a motion is illustrated in which the slide operating portion SO is slid from an initial position O toward any one direction of eight directions (that is, upper, upper right, right, lower right, lower, lower left, left and upper left) in accordance with a slide operation by the player (that is, an operation to move a touched position from a state in which a finger or the like of the player is in contact with a display position of the slide operating portion SO while keeping the touched state) (Paragraph 48.  Emphasis Added).”  Matsui et al. discloses “The control section 11 carries out processing set up in advance to each of the virtual buttons in a case where a display area of the corresponding virtual button is selected by the player (Paragraph 73.  Emphasis Added).”  Matsui et al. further discloses “When a selection of the auto button 711 is received, the control section 11 starts processing to cause the player character PC to walk toward the direction to which the player character PC is directed (Paragraph 74.  Emphasis Added).”  Therefore, Matsui et al. teaches that an initial touch state at position O and a slide operation that occurs while keeping the touch state (not lifting the finger).  Matsui et al. further teaches that selection of the auto button which will occur in the case where the display area corresponding to the virtual button is selected by the player and once selection is received, the player is controlled to walk towards the direction to which the player is directed.  Therefore, a user can perform a slide operation starting at the origin position O and can continue a slide operation until the finger is over the auto button, which will select the auto mode.) without breaking contact (Paragraph 48) with the GUI (Figure 7, Element 701.  Paragraph 70); 
detecting the position of the touch point of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) on the GUI (Figure 7, Element 701.  Paragraph 70), and in response to that the position of the touch point satisfies a preset condition (Figure 7, Element 711.  Paragraph 74), controlling the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to enter a position-locked state (Figure 7, Element 711.  Paragraph 74); and 
under the position-locked state (Figure 7, Element 711.  Paragraph 74), controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene;
wherein automatically controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene comprising: without ending the position-locked state (Figure 7, Element 711.  Paragraph 74), adjusting an orientation (Figure 7, Element CI.  Paragraph 71) of the virtual character (Figure 7, Element PC.  Paragraph 71) in the game scene according to a movement of a touch point of a second sliding touch operation (Figure 8, Elements 801 and 802.  Paragraph 79), and controlling the virtual character (Figure 7, Element PC.  Paragraph 71) to continuously move (Paragraph 74) in the game scene according to a current orientation (Figure 7, Element CI.  Paragraph 71) of the virtual character (Figure 7, Element PC.  Paragraph 71) in the game scene;
in response to a distance between the touch point (Element Upward.  Paragraph 75) of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46) and a center of the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46), or a distance between the touch point of the first sliding touch operation and the initial position of the operation assisting object is greater than a predetermined distance (Paragraph 48.  Matsui et al. discloses “First, as shown in FIG. 4A, a motion is illustrated in which the slide operating portion SO is slid from an initial position O toward any one direction of eight directions (that is, upper, upper right, right, lower right, lower, lower left, left and upper left) in accordance with a slide operation by the player (that is, an operation to move a touched position from a state in which a finger or the like of the player is in contact with a display position of the slide operating portion SO while keeping the touched state).”  The examiner notes that the predetermined distance will be deemed as the first distance where a slide is registered.), controlling the area assisting object (Figure 3A - 12, Element IC.  Paragraph 46) and the operation assisting object (Figure 3A - 12, Element SO.  Paragraph 46) to move along with the touch point (Element Upward.  Paragraph 75) of the first sliding touch operation (Figures 3 and 4, Element slide operation.  Paragraph 46).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (U.S. PG Pub 2014/0066195) in view of Yamaguchi (U.S. PG Pub 2018/0028914).

Regarding Claim 22, Matsui et al. teach the method as claimed in claim 1 (See Above).  Matsui et al. is silent with regards to wherein when the touch point is within the predetermined range, the operation assisting object is controlled to move along a movement track of the touch point; when the touch point moves beyond the predetermined range, the operation assisting object remains within the predetermined range.
Yamaguchi teaches wherein when the touch point is within the predetermined range (Seen in Figure 7D), the operation assisting object (Figures 4 - 8D, Element 541.  Paragraph 53) is controlled to move along a movement track of the touch point (Element Upward.  Paragraph 75); when the touch point moves beyond the predetermined range, the operation assisting object (Figures 4 - 8D, Element 541.  Paragraph 53) remains within the predetermined range (Seen in Figure 7D).
Matsui et al. teach a device which is different from the claimed interface apparatus by the substitution of the step(s) of stopping the operation assisting object at the predetermined range.  Yamaguchi teaches the substituted step(s) of stopping the operation assisting object at the predetermined range and their functions were known in the art to provide to display an operation assisting object to always be contained within the predetermined range.
The silence of the movement limit of Matsui et al. could have been substituted with limited movement of the operation assisting object as taught by Yamaguchi and the results would have been predictable and resulted in an operations assisting object that is not capable of being moved past the predetermined range, regardless of whether the finger is moved past the predetermined range.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 28, Matsui et al. teach the method as claimed in claim 27 (See Above).  Matsui et al. is silent with regards to wherein controlling the virtual character to continuously move in the game scene, comprises: in response to manually controlling a current touch point of the first sliding touch operation to move beyond the range of the predetermined range, the operation assisting object is within the predetermined range, and in a direction from the starting position of the operation assisting object to the current touch point of the first sliding touch operation, and controlling the virtual character to continuously move in the game scene along the direction.
Yamaguchi teaches wherein controlling the virtual character (Figures 4 – 8D, Element PC.  Paragraph 47) to continuously move in the game scene (Figures 4 – 8D, Element 50.  Paragraph 47), comprises: in response to manually controlling a current touch point of the first sliding touch operation (Element Swipe.  Paragraph 75) to move beyond the range of the predetermined range (Seen in Figure 7D), the operation assisting object (Figures 4 - 8D, Element 541.  Paragraph 53) is within the predetermined range (Seen in Figure 7D), and in a direction (Element Upward.  Paragraph 75) from the starting position of the operation assisting object (Figures 4 - 8D, Element 541.  Paragraph 53) to the current touch point of the first sliding touch operation, and controlling the virtual character (Figures 4 – 8D, Element PC.  Paragraph 47) to continuously move in the game scene (Figures 4 – 8D, Element 50.  Paragraph 47) along the direction (Element Upward.  Paragraph 75).
Matsui et al. teach a device which is different from the claimed interface apparatus by the substitution of the step(s) of stopping the operation assisting object at the predetermined range.  Yamaguchi teaches the substituted step(s) of stopping the operation assisting object at the predetermined range and their functions were known in the art to provide to display an operation assisting object to always be contained within the predetermined range.
The silence of the movement limit of Matsui et al. could have been substituted with limited movement of the operation assisting object as taught by Yamaguchi and the results would have been predictable and resulted in an operations assisting object that is not capable of being moved past the predetermined range, regardless of whether the finger is moved past the predetermined range.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Response to Arguments
Regarding the first argument, in which the applicant asserts that the Matsui et al. fail to teach at least “wherein the first sliding touch operation is on continues sliding touch movement without breaking contact with the GUI” of at least Claim 1 (Or the like of Claim 27).  The applicant argues that when the player moves away from the virtual controller IC, but does not touch the auto button 711, then the touch operation is terminated.  The applicant further argues that there is nothing about the operation for touching the virtual controller IC and for the auto button to be one continues movement without breaking contact with the GUI.  The examiner respectfully disagrees with the applicant’s assertion.
The examiner notes that while Matsui et al. does disclose the touch operation for the IC being terminated (See for example S108 of Figure 6), the termination only takes when the touch position has not changed in S107 of Figure 6.  The instant claim set claims “continuously detecting whether the movement of the touch point of the first sliding touch operation is maintained meanwhile keeping manually controlling the virtual character (Claim 1.  Emphasis Added).”  Therefore, the movement of the touch point is continuous, and does not stop so the termination will never be reached.
Matsui et al. discloses “First, as shown in FIG. 4A, a motion is illustrated in which the slide operating portion SO is slid from an initial position O toward any one direction of eight directions (that is, upper, upper right, right, lower right, lower, lower left, left and upper left) in accordance with a slide operation by the player (that is, an operation to move a touched position from a state in which a finger or the like of the player is in contact with a display position of the slide operating portion SO while keeping the touched state) (Paragraph 48.  Emphasis Added).”  Matsui et al. discloses “The control section 11 carries out processing set up in advance to each of the virtual buttons in a case where a display area of the corresponding virtual button is selected by the player (Paragraph 73.  Emphasis Added).”  Matsui et al. further discloses “When a selection of the auto button 711 is received, the control section 11 starts processing to cause the player character PC to walk toward the direction to which the player character PC is directed (Paragraph 74.  Emphasis Added).”  Therefore, Matsui et al. teaches that an initial touch state at position O and a slide operation that occurs while keeping the touch state (not lifting the finger).  Matsui et al. further teaches that selection of the auto button which will occur in the case where the display area corresponding to the virtual button is selected by the player and once selection is received, the player is controlled to walk towards the direction to which the player is directed.  Therefore, a user can perform a slide operation starting at the origin position O and can continue a slide operation until the finger is over the auto button, which will select the auto mode.  
The applicant further asserts that based on the disclosure of Matsui et al., a player just may perform a slide operation starting at the origin position O and just may continue a slide operation until the finger is over the auto button and therefore the examiner’s assertion (Above) does not flow from the contents of Matsui et al.  The applicant argues that even though a player can perform a slide operation starting at the origin position and continue to the auto button, but that does not necessarily mean the auto button will be selected.  The examiner respectfully disagrees with the applicant’s assertion.   
Matsui et al. discloses “First, as shown in FIG. 4A, a motion is illustrated in which the slide operating portion SO is slid from an initial position O toward any one direction of eight directions (that is, upper, upper right, right, lower right, lower, lower left, left and upper left) in accordance with a slide operation by the player (that is, an operation to move a touched position from a state in which a finger or the like of the player is in contact with a display position of the slide operating portion SO while keeping the touched state) (Paragraph 48.  Emphasis Added).”  Matsui et al. discloses “More specifically, when it is determined that a selection of any of the virtual buttons is received, the control section 11 carries out the following processes corresponding to the selected virtual button. In this regard, information on each of the virtual buttons is stored in a predetermined storage area of the storage section 12 (a virtual button information storage section, which is not shown in the drawings) (Paragraph 73.  Emphasis Added).”  Matsui et al. discloses “When a selection of the auto button 711 is received, the control section 11 starts processing to cause the player character PC to walk toward the direction to which the player character PC is directed (Paragraph 74.  Emphasis Added).”  Matsui et al. further discloses “Further, in the embodiment described above, the video game processing apparatus 100 may be configured so as to: include a virtual button information storage section (not shown in the drawings) for storing virtual button information that is information on at least one of the virtual buttons; cause the display section 13 to display the at least one virtual button (for example, the four virtual buttons 711 to 714) on the display screen on the basis of the virtual button information, wherein the position switching button 712 for receiving a request to switch the virtual controller IC and the display position of the at least one virtual button from a predetermined initial position to a second position (for example, from the right side of the display screen to the left side thereof) is included in the at least one virtual button; and switch the position of the virtual controller IC to display it in a case where the position switching button 712 displayed on the display screen is selected (for example, a display position of the position switching button 712 is touched by the player) (not shown in the drawings) (Paragraph 106.  Emphasis Added).”  Therefore, Matsui et al. teaches selection of a button when the area of the displayed is touched.  Matsui et al. further discloses an auto button and sliding operation that starts at the initial position of the origin O.  Therefore, it is not just a user “just may” provide these movements.  All of these movements are disclosed by the Matsui et al. reference.  The Office is unmoved by the applicant’s argument and the rejection is maintained.

Regarding the second argument, in which the applicant asserts that Matsui et al. fail to disclose at least the newly added limitation to at least Claim 1 (similar to language of newly cancelled Claim 15).  The applicant firstly argues that there is nothing about the virtual controller IC being controlled to move with the touch point of the slide operation.  The applicant secondly argues that Matsui et al. fails to disclose the virtual IC and the slide operating portion are controlled to move with the touch point of the slide operation and that there is no need to detect a distance between a touch point of the slide operation and the center of the virtual controller or the virtual position being greater than a predetermined distance.  The examiner thirdly argues that Matsui et al. fails to disclose in response to the distance being greater than a threshold, the slide operation portion SO are to move along with the touch point of the slide operation.  The examiner respectfully disagrees with the applicant’s assertion.  
Matsui et al. discloses “First, as shown in FIG. 4A, a motion is illustrated in which the slide operating portion SO is slid from an initial position O toward any one direction of eight directions (that is, upper, upper right, right, lower right, lower, lower left, left and upper left) in accordance with a slide operation by the player (that is, an operation to move a touched position from a state in which a finger or the like of the player is in contact with a display position of the slide operating portion SO while keeping the touched state) (Paragraph 48.  Emphasis Added).”  Matsui et al. discloses “When the shape of the virtual controller IC is updated, the control section 11 starts movement of the player character PC toward the direction according to the touch operation (Step S105) (Paragraph 82.  Emphasis Added).”  Therefore, the Element IC initiates movement.  The examiner notes that the predetermined distance will be deemed as the first distance where a slide is registered.  The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of above rejection and/or the response to the first and/or second argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tang et al. (U.S. PG Pub 2018/0001189); Weng et al. (U.S. PG Pub 2018/0028907); Miao (U.S. PG Pub 2019/0099665); Miao (U.S. PG Pub 2019/0111342); and Miao (U.S. PG Pub 2019/0111335) disclose game control methods similar to the instant invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625